05/24/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA                             Case Number: DA 22-0084



                                  No. DA 22-0084


STATE OF MONTANA,

             Plaintiff and Appellee,

      v.

BILLY LEE HENDERSON III,

             Defendant and Appellant.


                            GRANT OF EXTENSION

      Upon consideration of Appellee’s motion for a 30-day extension of time,

and good cause appearing therefor, Appellee is granted an extension of time to and

including July 5, 2022, within which to prepare, serve, and file its response brief.




                                                                        Electronically signed by:
KFS                                                                        Bowen Greenwood
                                                                       Clerk of the Supreme Court
                                                                              May 24 2022